Citation Nr: 1815384	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-24 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen service connection for a bilateral foot disorder.

3.  Entitlement to an increased disability rating in excess of 10 percent for residuals of a right knee injury with calcium in patellar ligament (right knee disability).

4.  Entitlement to an increased disability rating in excess of 10 percent for mild degenerative changes of the left knee (left knee disability).

5.  Whether a separate rating is warranted for right knee instability. 

6.  Whether a separate rating is warranted for left knee instability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO in Montgomery Alabama, and a September 2013 rating decision of the RO in Indianapolis, Indiana.  Jurisdiction over this case is currently with the RO in Indianapolis, Indiana.  The August 2011 rating decision declined to reopen service connection for a bilateral foot disorder, and denied an increased rating for the right and left knee disabilities.  The September 2013 rating decision, in pertinent part, denied service connection for tinnitus.

In October 2017, the Veteran testified at a Travel Board hearing held at the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	Per the Veteran's October 2017 Board testimony, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw the issue of service connection for tinnitus.

2.	A July 2008 rating decision denied service connection for a bilateral foot disorder on the basis that the bilateral foot disorder was not shown to be related to active service.

3.	The Veteran did not appeal the July 2008 rating decision as to the denial of service connection for a bilateral foot disorder after being notified of appellate rights, and no additional evidence was received as to this issue prior to the expiration of the appeal period.

4.	Evidence received since the July 2008 rating decision is new to the claims file, but does not have any tendency to establish a nexus between a bilateral foot disorder and active service, so does not raise a reasonable possibility of substantiating service connection for a bilateral foot disorder.

5.	For the entire rating period on appeal from March 29, 2010, the right knee disability has been manifested by symptoms of painful noncompensable limitation of motion, stiffness, swelling, crepitus, and weakness, without ankylosis, recurrent subluxation, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

6.	For the entire rating period on appeal from March 29, 2010, the right knee disability has also been manifested by moderate instability.

7.	For the entire rating period on appeal from March 29, 2010, the left knee disability has been manifested by symptoms of painful noncompensable limitation of motion, stiffness, swelling, crepitus, and weakness, without ankylosis, recurrent subluxation, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

8.	For the entire rating period on appeal from March 29, 2010, the left knee disability has also been manifested by slight instability.


CONCLUSIONS OF LAW

1.	The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for tinnitus.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.	The July 2008 rating decision denying service connection for a bilateral foot disorder became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.	New and material evidence has not been received to reopen service connection for a bilateral foot disorder.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

4.	For the entire rating period on appeal from March 29, 2010, the criteria for an increased disability rating in excess of 10 percent for the right knee disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

5.	Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal from March 29, 2010, the criteria for a separate 20 percent disability rating for moderate instability of the right knee have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code 5257 (2017).

6.	For the entire rating period on appeal from March 29, 2010, the criteria for an increased disability rating in excess of 10 percent for the left knee disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5260 (2017).

7.	Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal from March 29, 2010, the criteria for a separate 10 percent disability rating for mild instability of the left knee have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Service Connection for Tinnitus

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per the October 2017 Board hearing testimony, the Veteran asked to withdraw the issue of service connection for tinnitus.

As the Veteran has withdrawn the appeal regarding service connection for tinnitus, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and the issue of service connection for tinnitus will be dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to new and material evidence claims, the United States Court of Appeals for Veterans Claims (Court) has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In June 2011, the RO provided the Veteran with notice of the elements of new and material evidence and the information needed to establish a claim for service connection for a bilateral foot disorder.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the RO provided the Veteran notice in June 2011, prior to the August 2011 rating decision denying an increased rating for the service-connected right and left knee disability.  In consideration of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to provide a medical examination when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations to assess the severity of the right and left knee disabilities in June 2011 and August 2013, the examination reports for which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2011 and August 2013 VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues of an increased rating for the right and left knee disabilities on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided detailed findings supported by clinical testing.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Reopening Service Connection for a Bilateral Foot Disorder

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A July 2008 rating decision denied service connection for a bilateral foot disorder on the basis that the bilateral foot disorder was not shown to be related to active service.  In July 2008, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the July 2008 rating decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the July 2008 rating decision became final as to the issue of service connection for a bilateral foot disorder.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The Veteran filed the present claim to reopen service connection for a bilateral foot disorder in April 2011.  The August 2011 rating decision on appeal continued the denial of service connection for a bilateral foot disorder, finding that the evidence submitted was not new and material because it did not raise a reasonable possibility of substantiating a claim for service connection because it did not include evidence of a nexus between a bilateral foot disorder and active service.  Since the July 2008 rating decision (final disallowance), additional evidence has been received in the form of VA treatment records, which evidence is new because they have not been previously submitted.

However, the new evidence is not material because it does not raise a reasonable possibility of substantiating the claim for service connection for a bilateral foot disorder because it does not have any tendency to establish a nexus between a bilateral foot disorder and active service, which was the basis of the prior final denial.  For these reasons, the Board finds that the evidence received since the July 2008 final rating decision does not relate to the previously unestablished fact of a nexus between a bilateral foot disorder to service; thus, the evidence received since the July 2008 rating decision is not new and material evidence to reopen service connection for a bilateral foot disorder.  38 U.S.C. § 5107; 38 C.F.R. § 3.156.

Increased Rating for Right and Left Knee Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2017).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code (DC) 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The appropriate diagnostic codes for rating limitation of motion of the right knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id.

Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is present.  Id.  

Diagnostic Code 5258 provides a 20 percent disability rating when a dislocated semilunar cartilage is present with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides for a 10 percent disability rating when semilunar cartilage has been removed and related symptoms are present.  Id.  

A 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.   

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 per cent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-rays findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

In this case, the Veteran is in receipt of a 10 percent rating for right knee disability (which includes injury and calcium in the patellar ligament) has been rated as degenerative arthritis.  The rating criteria under which the right knee was rated was actually Diagnostic Codes 5024-5003, for the entire rating period on appeal from March 29, 2010, even though the RO misapplied Diagnostic Code 5260 (listing Diagnostic Codes 5024-5260), even though there was no actual compensable limitation of flexion.  

Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2017).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  

The Veteran is also in receipt of a 10 percent disability rating for the left knee disability (which includes degenerative changes).  The rating criteria under which the left knee was rated was actually Diagnostic Codes 5024-5003, for the rating period on appeal from March 29, 2010 to September 1, 2011, even though the RO misapplied Diagnostic Code 5024 as the criteria for the 10 percent rating.  The rating schedule does not provide for a 10 percent rating under Diagnostic Code 5024; instead, the rating criteria direct that the diseases under Diagnostic Codes 5013 to 5024 (except for gout (Diagnostic Code 5017)) should be rated on limitation of motion of the affected part or as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Degenerativa arthritis, in turn, is rated 10 percent under Diagnostic Code 5003 where the limitation of motion is less than compensable under a limitation of motion code (5260 or 5261).  A September 2013 rating decision purported to change the Diagnostic Code to Diagnostic Code 5260 starting from September 1, 2011 forward; however, as there was not actual compensable limitation of motion, specifically flexion, to 10 percent, the 10 percent was actuall assigned under Diagnostic Code 5003 (10 percent for a painful major arthritic joint manifesting noncompensable limitation of motion), notwithstanding the errant designation of Diagnostic Code 5260.  

While the right and left knee disabilities (rated as degenerative arthritis) were purportedly assigned 10 percent disability ratings based on limitation of flexion rated under Diagnostic Code 5260, this was not the actual rating criteria used because, as will be discussed below, neither the right or left knee disabilities have been manifested by limitation of flexion to at least 60 degrees (as needed for a noncompensable rating under Diagnostic Code 5260).  The record reflects that, when assigning and changing the Diagnostic Codes under which the right and left knee disabilities were rated, what the RO did in actuality was assign the minimum compensable rating of 10 percent for painful motion of the right and left knee under 38 C.F.R. § 5003, applying 38 C.F.R. § 4.59.

After a review of all the evidence of record, the Board finds that, for the entire rating period on appeal from March 29, 2010, the service-connected right and left knee disabilities have been manifested by symptoms of painful noncompensable limitation of motion, stiffness, swelling, crepitus, and weakness, without ankylosis, recurrent subluxation, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum. 

The Veteran underwent a VA examination in June 2011.  The June 2011 VA examination report reflects the Veteran endorsed symptoms of pain, instability, stiffness, weakness, and weekly episodes of locking in the right and left knees, but denied experiencing episodes of flare ups since he had daily symptoms of swelling, warmth, and tenderness.  Upon examination of the Veteran, the June 2011 VA examiner noted positive findings for crepitus and tenderness in both knees, and negative findings for ankylosis, instability, or meniscus and patellar abnormality in either knee.  Range of motion testing revealed flexion to 128 degrees in the right knee and 120 degrees in the left knee, extension was measured to 0 degrees in both knees, and the VA examiner noted objective evidence of painful motion in both knees with active motion and following repetitive use testing.

The Veteran underwent another VA examination in August 2013.  The August 2013 VA examination report shows the Veteran endorsed episodes of flare ups whenever he is standing and walking more than 10 minutes, after which time the Veteran experiences knee pain.  Range of motion testing revealed flexion in the right knee to 95 degrees, with pain noted at 95 degrees, flexion in the left knee to 110 degrees with pain noted at 110 degrees, and extension to 0 degrees in both knees.  The VA examiner assessed no additional loss of motion following repetitive use testing, but assessed additional functional impairment following repetitive use due to painful motion in both knees, moderate pain and mild weakness without fatigability or incoordination in the right knee, and mild pain without weakness, fatigability, or incoordination in the left knee.  Additionally, the VA examiner noted positive findings for assistive devices consisting of the constant use of a cane and knee braces on both knees.

The medical evidence of record also contains VA treatment records from December 2011 and May 2016, which purportedly contain additional range of motion measurements of the right and left knee.  For example, the December 2011 VA treatment record notes active range of motion in the right and left knee were 30-90 degrees and 20-103 degrees, respectively, and passive range of motion in the right and left knee were 8-95 degrees and 0-115 degrees, respectively; however, these measurements do not indicate whether flexion and/or extension were measured, the circumstances under which such measurements were taken, and do not note whether such measurements account for painful motion or other symptoms of functional loss.  Not only are such measurements inconsistent with those taken during the December 2011 and May 2016 VA examinations, they are also inconsistent with other VA treatment records such as a February 2013 VA treatment record, which reflects ranges of motion in both knees were found to be within full limits.  See also July 2016 VA treatment record (showing active range of motion in the right and left knee was measured at 0-120 degrees and 0-125 degrees, respectively).

Accordingly, the Board finds the purported range of motion measurements contained in the December 2011 and May 2016 VA treatment records are not valid for rating purposes.  Moreover, to the extent that such measurements could be deciphered to reflect measurements of flexion and extension, the Board finds that such measurements are inconsistent with, and outweighed by the Veteran's disability picture as a whole as shown in VA treatment records throughout the rating period on appeal and the June 2011 and August 2013 VA examination reports.  38 C.F.R. §§ 4.1, 4.2 (2017).

Based on the foregoing, the Board finds that the weight of the lay and medical evidence of record demonstrates that, for the entire increased rating period on appeal from March 29, 2010, the right and left knee disabilities have not more nearly approximated flexion limited to 30 degrees (criteria required for an increased 20 percent disability rating); therefore, the Board finds that increased disability ratings for the right and left knee disabilities in excess of 10 percent are not warranted under Diagnostic Code 5260.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

Consideration of a Separate Rating for Right and Left Knee Instability

The Board has also considered whether a  separate disability rating is warranted for any other right or left knee disability.  As the evidence of record does not reflect that the right or left knee is ankylosed, that the semilunar cartilage is dislocated with frequent episodes of locking, pain, and joint effusion, that the semilunar cartilage has been removed, that there is malunion or nonunion of the tibia and fibula, that there is a current diagnosis of genu recurvatum, and/or that the Veteran's right or left knee disability has been manifested by limitation of flexion or extension to a compensable degree, a separate disability rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5261, 5262, or 5263.  38 C.F.R. § 4.71a.

The evidence of record does indicate symptoms or findings of moderate right knee instability and slight left knee instability.  The June 2011 VA examination report reflects the Veteran endorsed symptoms of giving way and instability in both knees.  Although the June 2011 VA examiner did not find instability in either the right or left knee, the VA examiner did note findings for the use of a knee brace for both knees.  Additionally, VA treatment records throughout the rating period on appeal show the Veteran reported increasing symptoms of right knee instability, with a history of falling due to the right knee buckling and giving way.

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire rating period on appeal from March 29, 2010, the right knee disability has manifested in moderate instability and the left knee disability has manifested in slight instability.  The evidence shows that, during the relevant period on appeal, the Veteran's right knee instability manifested primarily as giving out, buckling, and resulting in a history of falls, with the use of a knee brace to manage the disability.  Such symptomatology represents a "moderate" impairment of the Veteran's right knee functionality.  Additionally, the evidence shows that, during the relevant period on appeal, the Veteran's left knee instability manifested primarily as subjective feelings of instability with use of a knee brace to manage the disability.  Such symptomatology or functional impairment represents a "slight" impairment of the Veteran's left knee functionality.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected right knee disability has shown "moderate" instability and the service-connected left knee disability has shown "slight" instability; therefore, separate 20 percent and 10 percent ratings for the right and left knee disabilities, respectively, are warranted under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a. 

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected right and left knee disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the service-connected right and left knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, weakness, and instability, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath at 592; Deluca at 206-07.

The Board has additionally considered ratings under alternate schedular rating criteria, and has granted separate ratings for the right and left knee disabilities due to instability.  See 38 C.F.R. § 4.20; Mauerhan, 16 Vet. App. 436.  Therefore, the Board finds that the record does not reflect that the Veteran's right and left knee disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of an extraschedular rating. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployed or unemployable due to the service-connected right and left knee disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal. 


ORDER

The appeal for service connection for tinnitus is dismissed.

New and material evidence not having been received, the appeal to reopen service connection for a bilateral foot disorder is denied.

For the entire rating period on appeal from March 29, 2010, an increased disability rating for the right knee disability in excess of 10 percent is denied.

A separate 20 percent disability rating, but no higher, from March 29, 2010 for moderate instability of the right knee is granted.

For the entire rating period on appeal from March 29, 2010, an increased disability rating for the left knee disability in excess of 10 percent is denied

A separate 10 percent disability rating, but no higher, from March 29, 2010 for slight instability of the left knee is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


